P er Curiam :
This appeal is from the decision of the Commissioner of Patents rejecting certain claims of appellant, Henry Hicks Hurt, for a process relating to a composition alleged to possess tanning properties and the method of making it.
The rejection in each of the tribunals below was for noninvention in view of the state of the art. Pive references were cited as anticipating appellant’s invention. The process involved is highly technical, and we find nothing to indicate error in the conclusion reached by the experts of the Patent Office.
The decision of the Commissioner of Patents is affirmed, and the clerk is directed to certify these proceedings as by law required. Affirmed.